Biggs, J. —
The defendant was charged up on the complaint of one M. R. Rayless with the violation of an ordinance of the plaintiff, a city of the f ourth class. He was convicted before the mayor of the city, and on appeal in the circuit court the proceeding was dismissed on motion of defendant upon the alleged ground that the prosecuting witness had no personal knowledge of the commission of the alleged offense. ,. On the hearing of the motion the prosecuting witness testified that he had no personal knowledge of the facts; that he was not present when the offense was committed, and that his affidavit was based upon information derived from others. The testimony was admitted against the objection of the plaintiff. The court sustained the motion, discharged the defendant, and rendered a judgment for costs in his favor. The plaintiff has appealed.
*429ClvTioiaífonsof.es: *428It has been often decided in this state that pro*429ceedings for a violation of city’Ordinances are civil, and not criminal in their nature. The leading cases on the subject are St. Louis v. Knox, 74 Mo. 79; Ex parte Hallowell, Ib. 395. The law of 1895 concerning the organization and government of the cities of the fourth class (Laws of 1895, p. 65), does not, as held by the circuit court, make a violation of the ordinances of the cities of that class a misdemeanor. It merely provides that in the trial of such proceedings when once instituted, and on appeals, the statutory mode of procedure in misdemeanor cases should be observed. That is all the Kansas City court of appeals decided in the case of Golden City v. Hall, 68 Mo. App. 627, and upon which the defendant relies to support the judgment. The court expressly stated in its opinion that it did “not rule that violations of ordinances of cities of the fourth class should be denominated misdemeanors.”
We think it clear that the circuit court misconceived the meaning or scope of the statute. Its judgment dismissing the cause will therefore be reversed and the cause remanded.
All concur.